Citation Nr: 0714940	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-05 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected diabetic neuropathy of the right lower extremity, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected diabetic neuropathy of the left lower extremity, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the RO.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The veteran's diabetic neuropathy of the lower extremities 
was last addressed upon VA examination in December 2003, well 
over three years ago.  

In his February 2005 Substantive Appeal, the veteran asserted 
that he had exacerbations of diabetes mellitus and an 
increase in the neuropathy and requested a further VA 
examination.  

Given these facts, the Board finds a more contemporaneous 
examination to be "necessary" under 38 C.F.R. § 5103A(d).  
See VAOPGCPREC 11-95 (April 7, 1995) (the length of time 
since the last examination, in and of itself, does not 
warrant a further examination unless the veteran reports a 
worsening of his service-connected disorder).  

In the February 2005 Substantive Appeal, the veteran also 
noted that he was continuing to seek treatment for his 
diabetic neuropathy at the Buffalo VA Medical Center (VAMC).  
The most recent records of such treatment obtained by the RO 
date from November 2004.  

The veteran did submit treatment records dated from January 
and March of 2005, but it is unclear whether further records 
exist.  Updated records should be obtained and added to the 
claims file.  See 38 C.F.R. § 3.159(c)(2).  

Moreover, the Board notes that the veteran was furnished with 
a letter describing his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000 (VCAA) in October 
2003, but this letter addressed only his underlying service-
connected diabetes mellitus and not specifically his diabetic 
neuropathy.  

A more comprehensive letter, addressing the disorders at 
issue, is thus necessary under the provisions of 38 U.S.C.A. 
§§ 5103 and 5103A and 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Next, all records of medical 
treatment of the veteran dated since 
November 2004 should be requested from 
the Buffalo VAMC.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.  

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his diabetic neuropathy of 
the lower extremities.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should fully describe all 
symptoms relating to the veteran's 
diabetic neuropathy of the lower 
extremities.  For each extremity, the 
examiner should, to the extent possible, 
quantify the degree of neurological 
impairment.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  After completion of the above 
development, the veteran's claims for 
increased evaluations for the  service-
connected diabetic neuropathy of the 
right and left lower extremities should 
be readjudicated.  If the determination 
of either claim remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



